Citation Nr: 0640039	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle fracture, with degenerative arthritis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to May 
1958.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO).  This case was remanded by the Board in 
March 2004 for additional development.


FINDING OF FACT

The veteran's right ankle disability is manifested by pain, 
fusion and ankylosis of the tibia and fibula, traumatic 
arthritis of the ankle, dorsiflexion to 10 degrees, plantar 
flexion to 20 degrees, varus and valgus instability, and 
edema.  


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a right 
ankle fracture, with degenerative arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5262 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Subsequent to remand, a letter dated in March 
2004 satisfied the duty to notify provisions.  The claim was 
then readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for fracture, right ankle, with traumatic 
arthritis was granted by an August 1958 rating decision and a 
10 percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, effective May 30, 1958.  This appeal is 
based upon a June 2002 rating decision which assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, effective February 5, 2002.  Subsequent to a March 2004 
remand by the Board, an October 2005 rating decision awarded 
a 30 percent evaluation for residuals of right ankle fracture 
with degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5262, effective February 5, 2002.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2006).  The hyphenated diagnostic code in this case 
indicates that traumatic arthritis, under Diagnostic Code 
5010, is the service-connected disorder, and impairment of 
the tibia and fibula, under Diagnostic Code 5262, is a 
residual condition.

An April 2002 VA outpatient medical report stated that the 
veteran complained of right ankle pain.  On physical 
examination of the veteran's right foot, pulses, and 
sensation were normal.  The range of motion was to 5 degrees 
of dorsiflexion and 20 degrees of plantar flexion, with pain.  
The subtalar jog was non-painful.  The impression was 
traumatic arthropathy of the right ankle.

An April 2002 VA radiographic report stated that views of the 
veteran's right ankle were taken.  Post surgical changes were 
noted at the distal tibia and fibula, with multiple metallic 
pins transfixing the fibula as well as the tibia into the 
fibula.  Bony bridging across the distal end of the tibia and 
fibula was also seen, and marked arthritic changes at the 
ankle were noted.  The impression was post surgical changes 
and marked degenerative joint disease at the ankle, with 
significant soft tissue swelling.

A June 2002 VA joints examination report stated that the 
veteran complained of pain, discomfort, and swelling of the 
right ankle and was given an ankle brace to wear.  On 
physical examination, the veteran favored his right ankle 
with ambulation.  There was moderate swelling and fusiform 
deformity of the ankle.  On range of motion testing, the 
veteran was limited to 5 degrees of dorsiflexion due to pain 
and 20 degrees of plantar flexion due to pain.  There was no 
inversion or eversion of the ankle.  The diagnosis was status 
post fracture of right ankle treated by open reduction with 
marked degenerative joint disease.

A February 2003 VA outpatient report stated that on physical 
examination, the veteran had right ankle pain and leg 
swelling.  The assessment was degenerative joint disease and 
history of a fracture of the right ankle.

A July 2003 VA outpatient report stated that the veteran 
complained of right ankle pain.  On physical examination, the 
veteran had a right ankle brace and bilateral support 
stocking in place.  The assessment was history of a fracture 
of the right ankle.

A March 2004 VA outpatient medical report stated that the 
veteran had right ankle post-traumatic arthritis.  The report 
stated that he had been doing well over the previous few 
years with a "double upright brace," but was starting to 
have more right ankle pain despite the brace.  The veteran 
had been given a new brace the same day.  On physical 
examination, the veteran's right ankle was tender to 
palpation.  On range of motion testing, the veteran had 
dorsiflexion to "neutral" with the knee extended and to 10 
degrees with the knee flexed.  Plantar flexion was to 40 
degrees.  Subtalar motion was good and was not painful.  
Sensation was intact in L4-L5 and S1.  The veteran had "2+" 
dorsalis pedis pulses and "+2" tibialis pulses.  The report 
stated that x-rays showed a synostosis between the fibula and 
tibia with hardware intact.  There was no evidence of 
loosening.  There were sclerotic, osteoarthritic changes of 
the ankle joint, with decreased joint space.  There was also 
an osteophyte formation about the ankle joint.  The 
assessment was post-traumatic arthritis of the right ankle, 
refractory to bracing at the time.

A September 2004 VA outpatient report stated that the veteran 
complained of chronic right ankle pain.  The assessment was 
chronic right ankle pain.

A December 2004 VA radiographic report stated that hardware 
was seen transfixing the distal portions of the tibia and the 
fibula, with partial bony fusion between the distal thirds of 
the tibia and the fibula.  Arthritic changes were noted at 
the talotibial joint.  No interval change was seen since the 
previous examination in March 2004.  Soft tissue swelling 
around the ankle was noted.  The impression was stable 
finding, with post-surgical changes and arthritic changes.

At a January 2005 VA joints examination, the veteran reported 
that his ankle gave way "quite a bit even in the double 
upright brace especially on an even ground."  The veteran 
described the pain as 7 on a scale from 1 to 10.  On physical 
examination, the veteran's right ankle range of motion was to 
10 degrees of dorsiflexion, at which point he experienced 
pain.  Plantar flexion was to approximately 20 degrees, at 
which point he experienced pain.  The ankle joint had a large 
amount of varus and valgus instability, with a very high 
degree of crepitus, as well as some arthritis in the subtalar 
joint.  Dorsiflexion and plantar flexion of the toe were 
intact.  Light touch sensation was intact, but somewhat 
decreased.  Capillary refill was brisk.  The dorsalis pedis 
pulse was "+1."  The veteran had lower extremity edema, for 
which he wore a support stocking.

The assessment was severe right ankle arthritis, status post 
injury and fixation, with intramedullary pins.  Arthritis was 
in both the tibiotalar joint and subtalar joint.  The ankle 
arthritis was reported as severe.  The tibia and fibula were 
ankylosed and fused on radiographic findings.  However, the 
examiner found that the ankle joint itself was not fused 
since the veteran still had dorsiflexion, plantar flexion, 
and motion preserved, though the motion was very painful 
because there was bone on bone arthritis.  

Under Diagnostic Code 5010, traumatic arthritis substantiated 
by x-ray findings is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of ankle joints is rated under 
Diagnostic Code 5271.  However, under Diagnostic Code 5271, a 
20 percent evaluation is the maximum rating available.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  Thus, a 
rating in excess of 30 percent under Diagnostic Code 5271 is 
not warranted.  Diagnostic Codes 5272, 5273, and 5274 also 
provide for a maximum rating of 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5272, 5273, 5274 (2006).  Thus, a 
rating in excess of 30 percent is not warranted under those 
diagnostic codes.

Diagnostic Code 5262 states that impairment of the tibia and 
fibula warrants a 30 percent rating for malunion, with marked 
knee or ankle disability.  A 40 percent rating is warranted 
for nonunion with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

A rating in excess of 30 percent is not warranted for a right 
ankle disability under Diagnostic Code 5262.  The medical 
evidence of record shows that the veteran's right ankle 
disability is currently manifested by pain, fusion and 
ankylosis of the tibia and fibula, traumatic arthritis of the 
ankle, dorsiflexion to 10 degrees, plantar flexion to 20 
degrees, varus and valgus instability, and edema.  There is 
no medical evidence of record that the veteran's right ankle 
disability is manifested by nonunion of the tibia and fibula.  
On the contrary, it has been repeatedly noted that his tibia 
and fibula are fused together by pins.  Accordingly, a rating 
in excess of 30 percent is not warranted under Diagnostic 
Code 5262.  See Id.

As for other provisions under the Schedule, the veteran's 
right ankle is not ankylosed.  Though the medical evidence 
shows ankylosis of the tibia and fibula, the January 2005 VA 
joints examination report specifically found no fusion of the 
veteran's right ankle, as he had a preserved range of motion.  
Accordingly, an evaluation in excess of 30 percent is not 
warranted under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2006).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent for a right ankle disability, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for residuals of a 
right ankle fracture, with degenerative arthritis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


